DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the various functional “units” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- a depositing request acceptance that accepts a baggage depositing request for requesting depositing, in a depositing space, of baggage stored in a vehicle;
- an end-of-use condition recognition that recognizes an end-of-use time point and an end-of-use place of the vehicle;
- a baggage transfer asking that outputs, to a transfer service provider which provides a service of transfer of the baggage to the depositing space from the vehicle, baggage transfer asking information for asking for the transfer, the baggage transfer asking information including information of the end-of-use time point and the end-of-use place, when the depositing request acceptance accepts the baggage depositing request.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses commercial baggage transfer services;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between, and activities of, humans associated with the requestor or the transfer service.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- units; outputting via transmitting; communication terminal:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 7 merely adds detail about the how the vehicle use is obtained, and how certain data are recognized.

Claim(s) 1-7 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva, US 20210166192 A1, in view of Kanaoka, US 20190266562 A1.
As per Claim 1, Balva discloses:
- a baggage depositing system (paragraph [0018] (system); paragraph [0064] (item can be luggage); paragraph [0069] (“Alternatively, the transit service can leave item 510 at transfer point 540 until the vehicle servicing route 520 passes by and the driver of that vehicle can retrieve item 510 for delivery.  In some such embodiments, transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process.”));
- a depositing request acceptance unit that accepts a baggage depositing request for requesting depositing, in a depositing space, of baggage (paragraph [0016] (request); paragraph [0018] (computing system); paragraph [0064] (item can be baggage); paragraph [0068] (“The passenger can have a delivery service leave item 510 at point 522.”); paragraph [0069] (“Alternatively, the transit service can leave item 510 at transfer point 540 until the vehicle servicing route 520 passes by and the driver of that vehicle can retrieve item 510 for delivery.  In some such embodiments, transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process.”));
- a baggage transfer asking unit that transmits, to a communication terminal of a transfer service provider which provides a service of transfer of the baggage to the depositing space, baggage transfer asking information for asking for the transfer, when the depositing request acceptance unit accepts the baggage depositing request (paragraph [0018] (computing system); paragraphs [0019]-[0020]; paragraph [0031]; paragraph [0039]; paragraph [0064] (item can be baggage); paragraph [0068] (“The passenger can have a delivery service leave item 510 at point 522.”); paragraph [0069] (“Alternatively, the transit service can leave item 510 at transfer point 540 until the vehicle servicing route 520 passes by and the driver of that vehicle can retrieve item 510 for delivery.  In some such embodiments, transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process.”)).
Balva fails to disclose wherein the transfer item of the request is stored in a vehicle before pickup; an end-of-use condition recognition unit that recognizes an end-of-use time point and an end-of-use place of the vehicle; the item transfer asking information including information of the end-of-use time point and the end-of-use place.  Kanaoka discloses wherein the transfer item of the request is stored in a vehicle before pickup (paragraph [0032]); an end-of-use condition recognition unit that recognizes an end-of-use time point and an end-of-use place of the vehicle (paragraph [0008]; paragraph [0019]; paragraph [0080]); the item transfer asking information including information of the end-of-use time point and the end-of-use place (paragraph [0008]; paragraph [0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balva such that the transfer item of the request is stored in a vehicle before pickup; the invention includes an end-of-use condition recognition unit that recognizes an end-of-use time point and an end-of-use place of the vehicle; and the item transfer asking information includes information of the end-of-use time point and the end-of-use place, as disclosed by Kanaoka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, the modified Balva fails to disclose a use-of-a-vehicle prohibition unit that prohibits the vehicle from being used during an item transfer collection scheduled period based on the end-of-use time point.  Kanaoka further discloses a use-of-a-vehicle prohibition unit that prohibits the vehicle from being used during an item transfer collection scheduled period based on the end-of-use time point (paragraph [0009]; paragraph [0019]; paragraph [0149]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Balva such that the invention discloses a use-of-a-vehicle prohibition unit that prohibits the vehicle from being used during an item transfer collection scheduled period based on the end-of-use time .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kanaoka in further view of Corder, US 20140330603 A1.
As per Claim 3, the modified Balva fails to disclose an item depositing recognition unit that recognizes that the item has been deposited in the depositing space; and a depositing completion reporting unit that transmits, to a communication terminal of a user which has made the item depositing request, depositing completion information for reporting that the item has been completed to be deposited in the depositing space, when the item depositing recognition unit recognizes that the item has been deposited in the depositing space.  Corder discloses an item depositing recognition unit that recognizes that the item has been deposited in the depositing space; and a depositing completion reporting unit that transmits, to a communication terminal of a user which has made the item depositing request, depositing completion information for reporting that the item has been completed to be deposited in the depositing space, when the item depositing recognition unit recognizes that the item has been deposited in the depositing space (paragraphs [0024]-[0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Balva such that the invention includes an item depositing recognition unit that recognizes that the item has been deposited in the depositing space; and a depositing completion reporting unit that transmits, to a communication terminal of a user which has made the item depositing request, depositing completion information for reporting that the item has been completed to be deposited in the depositing space, when the item depositing recognition unit recognizes that the item has been deposited in the depositing space, as disclosed by Corder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kanaoka in further view of Hofmann, U.S. Patent No. 4,204,635.
As per Claim 4, Balva further discloses wherein the baggage transfer asking unit transmits, to a communication terminal of the transfer service provider, the baggage transfer asking information for asking for the transfer of the baggage to the first depositing space (paragraph [0016] (request); paragraph [0018] (computing system); paragraph [0064] (item can be baggage); paragraph [0068] (“The passenger can have a delivery service leave item 510 at point 522.”); paragraph [0069] (“Alternatively, the transit service can leave item 510 at transfer point 540 until the vehicle servicing route 520 passes by and the driver of that vehicle can retrieve item 510 for delivery.  In some such embodiments, transfer point 540 can be a storage locker, room, building, etc. and can have adequate security to protect item 510 during the transfer process.”)).
The modified Balva fails to disclose a first depositing space extraction unit that extracts a first depositing space which is the depositing space in accordance with a selection condition designated by the baggage depositing request.  Hofmann discloses a first depositing space extraction unit that extracts a first depositing space which is the depositing space in accordance with a selection condition designated by the baggage depositing request (column 2, lines 3-34; column 8, lines 46-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Balva such that the invention includes a first depositing space extraction unit that extracts a first depositing space which is the depositing space in accordance with a selection .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balva in view of Kanaoka in further view of Official Notice.
As per Claim 7, the modified Balva fails to disclose wherein the vehicle is used through rental or car sharing, and the end-of-use condition recognition unit recognizes the end-of-use time point on the basis of a usable period set to the vehicle.  Kanaoka further discloses wherein the vehicle is used through rental or car sharing, and the end-of-use condition recognition unit recognizes the end-of-use time point on the basis of a usable period set to the vehicle (paragraph [0008]; paragraph [0019]; paragraph [0032]; paragraph [0034]; paragraph [0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Balva such that the vehicle is used through rental or car sharing, and the end-of-use condition recognition unit recognizes the end-of-use time point on the basis of a usable period set to the vehicle, as disclosed by Kanaoka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Balva fails to disclose recognizes the end-of-use place on the basis of a return place of the vehicle at an end of the usable period.  However, Examiner hereby takes Official Notice that that element/limitation was well-known to a person of ordinary skill in the art at the time of Applicant’s priority date (for example, when renting a vehicle, there was commonly an expected return location at the end of the rental period).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Balva such that the invention recognizes the end-of-use place on the basis of a return place of the vehicle at an end of the usable period, as disclosed by Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Estes, US 20020118095 A1 (shared access personal storage locker apparatus);
b.  Moreno, US 20020035515 A1 (remotely coordinating the secure delivery of goods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN ERB/Primary Examiner, Art Unit 3628